Exhibit 10.1




THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.







No. [2015-001]

U.S. $ 51,270.41

Original Issue Date:  April 1, 2015




 6% UNSECURED CONVERTIBLE PROMISSORY NOTE

DUE ON DEMAND




THIS NOTE is a duly authorized Note of  ATHENA SILVER CORPORATION, a Delaware
corporation, (the “Company” or “Maker”), designated as a 6% Convertible Note
(the “Note”) due on five (5) days’ written demand by Holder (the “Maturity
Date”), in an aggregate principal amount of $51,270.41 plus accrued and unpaid
interest.




FOR VALUE RECEIVED, the Company promises to pay to CLIFFORD L. NEUMAN, the
registered holder hereof (the "Holder"), the principal sum of Fifty-One Thousand
Two Hundred Seventy and 41/100  Dollars (US $51,270.41)  and to pay interest on
the principal sum outstanding from time to time in arrears at the rate of 6% per
annum, accruing from April 1, 2015, the date of initial issuance of this Note
(the “Issue Date”).  Accrual of interest shall commence on the first such
business day to occur after the Issue Date and shall continue to accrue
compounding quarterly until payment in full of the principal sum has been made
or duly provided for.  




The Company shall pay principal and accrued interest on the earlier of (i) the
Conversion Date or (ii) the Maturity Date.




This Note is subject to the following additional provisions.




Section 1.       No Collateral,  




(a)

There is no collateral securing the repayment of this Note.




Section 2.     No Sale or Transfer.  This Note may not be sold, transferred,
assigned, hypothecated or divided into two or more Notes of smaller
denominations except to the extent such sale, transfer, assignment,
hypothecation or division is in compliance with federal and applicable state
securities laws, the compliance with which must be established to the reasonable
satisfaction of the Company.




Section 3.

No Limitations on Debt.  The existence of this Note does not preclude the
Company from incurring other indebtedness (including secured debt and including
other notes which may, by their terms, be senior to the Notes).  




Section 4.

Provisions Regarding Payment of Interest.  Interest hereunder will be paid to
the Holder on each Interest Payment Date.  An Interest Payment Date will be the
date, from time-to-time, that





--------------------------------------------------------------------------------

the Company determines to make an Interest Payment.  If not paid previously, all
interest will be payable at the Maturity Date.




Section 5.

(a)

“Event of Default” wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):




(i)

Any default in the payment of the principal of or interest on this Note as and
when the same shall become due and payable, (whether on the Maturity Date or by
acceleration or otherwise);




(ii)

The Company shall fail to observe or perform any other covenant, agreement or
warranty contained in, or otherwise commit any breach of, this Note or and such
failure or breach shall not have been remedied within 30 days after the date on
which notice of such failure or breach shall have been given;




(iii)

The Company shall commence a voluntary case under the United States Bankruptcy
Code or insolvency laws as now or hereafter in effect or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within 30 days,
or is not dismissed within 60 days, after commencement of such involuntary case;
or a “custodian” (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or any substantial part of the property of the Company or the
Company commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Company or there is commenced against the Company any such proceeding which
remains undismissed for a period of 60 days; or the Company is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company makes
a general assignment for the benefit of creditors; or the Company shall fail to
pay, or shall state that it is unable to pay its debts generally as they become
due; or the Company shall call a meeting of all of its creditors with a view to
arranging a composition or adjustment of its debts; or the Company shall by any
act or failure to act indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
for the purpose of effecting any of the foregoing.




(b)

Remedies.  The Holder may declare a default under Section 5(a)(i) upon not less
than 15 days’ written notice to the Company.  If the Company fails to cure an
Event of Default within such period (or if the cure cannot be reasonably
completed within such period, commence the cure of the Event of Default and
diligently pursue such cure), then the principal amount hereof together with all
accrued and unpaid interest up to the date of default shall thereafter accrue
interest at the default interest rate of 12% per annum and the Holder may:




(i)

Declare all amounts due under the Notes immediately due and owing and exercise
all rights with respect thereto permitted by law;




(ii)

Convert all of the Notes into common stock of the Company; or




(iii)

Assert any other remedy available at law or in equity.

 





2




--------------------------------------------------------------------------------



Section 6.

Prepayment.  The Company may prepay this Note in whole or in part at any time
prior to the Maturity Date upon not less than 30 days’ written notice to the
Holder.




Section 7.

Definitions.  For the purposes hereof, the following terms shall have the
following meanings:




“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of Colorado
are authorized or required by law or other government action to close.




“Company” means Athena Silver Corporation, a Delaware corporation.




“Conversion Amount” shall mean the total of unpaid principal and accrued but
unpaid interest at the date such amount is determined.




“Conversion Price” shall mean $0.0735 per share, as adjusted as set forth in
Section 8(d), below.




“Conversion Shares” shall mean the shares of the Company’s common stock issued
or issuable upon conversion of the Notes.




“Notes” means the Notes, or any of them, as the context may require.




“Holder” means any Person who is a registered holder of this Note as listed in
the books of the Company.




“Interest Payment Date” is as defined in the paragraph entitled “FOR VALUE
RECEIVED,” above.




“Market Price” at any date shall be deemed to be (i) if the principal trading
market for such securities is any exchange, the last reported sale price, on
each Trading Day for which determination is made as officially reported on any
consolidated tape, (ii) if the principal market for such securities is the
over-the-counter market, the closing prices (or, if no closing price, the
closing bid price) on such Trading Days as set forth by Nasdaq or the OTC
Bulletin Board (whichever is the principal market for the Company’s common
stock) as reported at http://finance.yahoo.com or, (iii) if the security is not
quoted on Nasdaq or the OTC Bulletin Board), the average bid and asked price as
set forth on the OTC.QB of the OTC Markets Group, Inc.for such day.
 Notwithstanding the foregoing, if there is no reported closing price or bid
price, as the case may be, on any of the ten trading days preceding the event
requiring a determination of Market Price hereunder, then the Market Price shall
be determined in good faith by resolution of the Board of Directors of the
Company, based on the best information available to it.




“Material Adverse Effect” means a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Company taken as a whole.




“Maturity Date” means the date defined in the first paragraph or (if earlier)
the date of any prepayment or acceleration.




“Original Issue Date” shall mean the date this Note is purchased by the initial
holder.




“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.





3




--------------------------------------------------------------------------------




“Trading Day” means a day in which the market on which shares of the Company’s
common stock are principally traded is open for trading, whether or not any
shares of the Company’s common stock are actually traded on that day.




Section 8.

Conversion.  




a.

Voluntary Conversion.  At any time before this Note has been paid, upon not less
than 61 days’ prior written notice to the Company, the Holder may convert the
Conversion Amount into shares of the Company’s common stock by dividing the
Conversion Amount by the Conversion Price.




b.

Limitation on Conversion.

Notwithstanding any other provision hereof, in no event (except (i) as
specifically provided herein as an exception to this provision, or (ii) while
there is outstanding a tender offer for any or all of the shares of the
Company’s Common Stock) shall the Holder be entitled to convert any portion of
this Note, or shall the Company have the obligation to convert such Note (and
the Company shall not have the right to pay interest hereon in shares of Common
Stock) to the extent that, after such conversion or issuance of stock in payment
of interest, the sum of (1) the number of shares of Common Stock beneficially
owned by the Holder and its affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unconverted
portion of the Notes or other convertible securities or of the unexercised
portion of warrants or other rights to purchase Common Stock), and (2) the
number of shares of Common Stock issuable upon the conversion of the Notes with
respect to which the determination of this proviso is being made, would result
in beneficial ownership by the Holder and its affiliates of more than 9.99% of
the outstanding shares of Common Stock (after taking into account the shares to
be issued to the Holder upon such conversion).  For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, except as otherwise provided in clause (1) of such sentence.  The
Holder, by its acceptance of this Note, further agrees that if the Holder
transfers or assigns any of the Notes to a party who or which would not be
considered such an affiliate, such assignment shall be made subject to the
transferee’s or assignee’s specific agreement to be bound by the provisions of
this Section 8(b) as if such transferee or assignee were the original Holder
hereof.  Nothing herein shall preclude the Holder from disposing of a sufficient
number of other shares of Common Stock beneficially owned by the Holder so as to
thereafter permit the continued conversion of this Note.




c.

Manner of Converison.

Conversion shall be effectuated by faxing a Notice of Conversion (as defined
below) to the Company as provided in this paragraph.  The Notice of Conversion
shall be executed by the Holder of this Note and shall evidence such Holder's
intention to convert this Note or a specified portion hereof in the form annexed
hereto as Exhibit A. No fractional shares of Common Stock or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded to the nearest whole share.  The date on which notice
of conversion is given (the "Conversion Date") shall be deemed to be the date on
which the Holder faxes or otherwise delivers the conversion notice ("Notice of
Conversion") to the Company so that it is received by the Company on or before
such specified date, provided that, if such conversion would convert the entire
remaining principal of this Note, the Holder shall deliver to the Company the
original Notes being converted no later than five (5) business days thereafter.
 Facsimile delivery of the Notice of Conversion shall be accepted by the Company
at facsimile number _____________: Attention John C. Power.  Certificates
representing Common Stock upon conversion (“Conversion Certificates”) will be
delivered to the Holder at the address specified in the Notice of Conversion
(which may be the Holder’s address for notices as contemplated by the
Subscription Agreement or a different address), via express courier, by
electronic transfer or otherwise, as provided in Section 8(d)(iii) below, and,
if interest is paid by Common





4




--------------------------------------------------------------------------------

Stock, the Interest Payment Date. The Holder shall be deemed to be the holder of
the shares issuable to it in accordance with the provisions of this Section 8(c)
on the Conversion Date.




d.

Nature of Common Stock Issued.  




(i)

When issued upon conversion of the Notes pursuant to Section 8(a) hereof, the
Conversion Shares will be legally and validly issued, fully-paid and
non-assessable.




(ii)

Upon any conversion, this Note will be deemed cancelled and of no further force
and effect, representing only the right to receive the Conversion Shares,
regardless whether the Holder delivers this Note to the Company for
cancellation.




(iii)

As soon as possible after a conversion has been effected (and subject to the
Holder having returned the Note to the Company for cancellation), the Company
will deliver to the converting holder a certificate or certificates representing
the Conversion Shares issuable by reason of such conversion in such name or
names and such denomination or denominations as the converting holder has
specified  If any fractional share of common stock would be issuable upon any
conversion, the Company will pay the holder of the Conversion Shares an amount
equal to the Market Price of such fractional share.  




(iv)

The issuance of certificates for shares of Conversion Shares will be made
without charge.




(v)

The Company will not close its books against the transfer of the Conversion
Shares issued or issuable in any manner which interferes with the conversion of
this Note.




e.

Adjustments for Capital Reorganization, Reclassification or Transfer or Assets.
 In the event the Common Stock issuable upon conversion of the Note shall be
changed into the same or different number of shares of any class or classes of
stock, whether by capital reorganization, reclassification or otherwise, or in
the event Maker shall at any time issue Common Stock by way of dividend or other
distribution on any stock of Maker, or subdivide or combine the outstanding
shares of Common Stock, then in each such event the Holder shall have the right
thereafter, but not the obligation, to exercise such Note and receive the kind
and amount of shares of stock and other securities and property receivable upon
such reorganization, reclassifica­tion or other change by holders of the number
of shares of Common Stock into which such Note might have been exercised
immediately prior to such organization, reclassification or change.  In the case
of any such reorganization, reclassification or change, the Conversion Price
shall also be appropriately adjusted so as to maintain the aggregate Conversion
Price.  Further, in case of any such consolidation or merger of Maker with or
into another corporation in which consolidation or merger Maker is not the
continuing corporation, or in case of any sale or conveyance to another
corporation of the property of Maker as an entirety, or substantially as an
entirety, Maker shall cause effective provision to be made so that the Holder
shall have the right thereafter, by converting the Note, to purchase the kind
and amount of shares of stock and other securities and property receivable upon
such consolidation, merger, sale or conveyance by holders of the number of share
of Common Stock into which such Note might have been exercised immediately prior
to such consolidation, merger, sale or conveyance, which provision shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Note.  The foregoing provisions shall similarly
apply to successive reclassifications, capital reorganizations and changes of
shares of Common Stock and to successive consolidations, mergers, sales or
conveyances.  Notwithstanding the foregoing, no adjustment of the Conversion
Price shall be made as a result of or in connection with (1) the issuance of
Common Stock of Maker pursuant to options, warrants and share purchase
agreements now in effect or hereafter outstanding or created, (2) the
establishment of option





5




--------------------------------------------------------------------------------

plans of Maker, the modification, renewal or extension of any plan now in effect
or hereafter created, or the issuance of Common Stock upon exercise of any
options pursuant to such plans, (3) the issuance of Common Stock in connection
with an acquisition, consolidation or merger of any type in which Maker is the
continuing corporation, or (4) the issuance of Common Stock in consideration of
such cash, property or service as may be approved by the Board of Directors of
Maker and permitted by applicable law.




f.

Anti-Dilution Provisions.




(i)

Adjustments of Exercise Price.  If prior to the payment in full or conversion of
this Note, the Company should issue or sell any shares of Common Stock or Common
Stock equivalents for a consideration per share (the “Lower Price”) less than
the Conversion Price in effect immediately prior to the time of such issue or
sale, then forthwith upon such issue or sale, the Conversion Price shall be
reduced to a price (computed to the nearest cent) equal to the Lower Price.




(ii)

Adjustment for Dividends.  In the event the Company shall make or issue, or
shall have issued, or shall fix a record date for the determination of holders
of common stock entitled to receive a dividend or the distribution (other than a
distribution otherwise provided for herein) payable in (a) securities of the
Company other than shares of common stock or (b) assets (including cash paid or
payable out of capital or capital surplus or surplus created as a result of a
revaluation of property, but excluding the cumulative dividends payable with
respect to an authorized series of Preferred Stock), then and in each such event
provision shall be made so that the holders of Notes shall receive upon
conversion thereof in addition to the number of shares of common stock
receivable thereupon, the number of securities or such other assets of the
Company which they would have received had their Notes been converted into
common stock on the date of such event and had they thereafter, during the
period from the date of such event to and including the conversion date,
retained such securities or such other assets receivable by them as aforesaid
during such period, giving application to all adjustments called for during such
period under this paragraph  with respect to Note holders.




(iii)

Adjustment for Capital Reorganization or Reclassification.  If the common stock
issuable upon the conversion of the Notes shall be changed into the same or
different number of shares of any class or classes of stock, whether by capital
reorganization, reclassification or otherwise then and in each such event the
holder of the Notes shall have the right thereafter to exercise such Notes and
receive the kind an amount of shares of stock and other securities and property
receivable upon such reorganization, reclassification or other change by holders
of the number of shares of common stock into which such Note might have been
exercised immediately prior to such reorganization, reclassification or change,
all subject to further adjustment as provided herein.




(iv)

Convertible Securities.  For the purpose of the adjustment provided for in
section (iv) of this Section 8 (f), if at any time or from time to time after
the date of this Note the Company shall issue any rights or options for the
purchase of, or stock or other securities, including convertible debt,
 convertible into, additional shares of common stock (such convertible stock or
securities being hereafter referred to as "convertible securities,") then and in
such event, whether or not the convertible security is actually converted or
exercised to acquire additional shares of Common Stock, such convertible
securities shall be deemed to have been so converted or exercised, in which
event the conversion Price or exercise price of the convertible securities shall
be treated as the consideration per share received by the Company for such
securities for the purpose of determining the adjustment, if any, provided for
in Subsection (i) of this paragraph.




(v)

Adjustment of Number of Shares.  Anything in this Certificate to the contrary
notwithstanding, in case the Company shall at any time issue Common Stock or
Convertible Securities by way of dividend or other distribution on any stock of
the Company or subdivide or combine





6




--------------------------------------------------------------------------------

the outstanding shares of Common Stock, the Conversion Price shall be
proportionately decreased in the case of such issuance (on the day following the
date fixed for determining shareholders entitled to receive such dividend or
other distribution) or decreased in the case of such subdivision or increased in
the case of such combination (on the date that such subdivision or combination
shall become effective).




(vi)

Determining Consideration.   For the purposes of any computation respecting
consideration received pursuant to Subsections of this Section 6, the following
shall apply:




(A)

in the case of the issuance of Shares for cash, the consideration shall be the
amount of such cash, provided that in no case shall any deduction be made for
any commissions, discounts or other expenses incurred by the Company for any
underwriting of the issue or otherwise in connection therewith;




(B)

in the case of the issuance of Shares for a consideration in whole or in part
other than cash, the consideration other than cash shall be deemed to be the
fair market value thereof as determined in good faith by the Board of Directors
of the Company (irrespective of the accounting treatment thereof), whose
determination shall be conclusive; and




(C)

in the case of the issuance of securities convertible into or exchangeable for
Shares the aggregate consideration received therefor shall be deemed to be the
consideration received by the Company for the issuance of such securities plus
the additional minimum consideration, if any, to be received by the Company upon
the conversion or exchange thereof (the consideration in each case to be
determined in the same manner as provided in clauses (A) and (B) of this
Subsection (vi).




(vii)

No Adjustment for Small Amounts.  Anything in this paragraph to the contrary
notwithstanding, the Company shall not be required to give effect to any
adjustment in the Conversion Price unless and until the net effect of one or
more adjustments, determined as above provided, shall have required a change of
the Converion Price by at least one cent, but when the cumulative net effect of
more than one adjustment so determined shall be to change the actual Conversion
Price by at least one cent, such change in the Conversion Price shall thereupon
be given effect.




(viii)

Common Stock Defined.  Whenever reference is made in this paragraph 6(e) to the
issue or sale of shares of Common Stock, the term "Common Stock" shall mean the
Common Stock of the Company of the class authorized as of the date hereof and
any other class of stock ranking on a parity with such Common Stock.  However,
subject to the provisions of paragraph 6 hereof, shares issuable upon exercise
hereof shall include only shares of the class designated as Common Stock of the
Company as of the date hereof.







g.

Exercise of Conversion Privilege.  To exercise its conversion privilege or in
the event of the automatic conversion of the Note, the Holder shall surrender
such Note, or recognize partial prepayment therefor, being converted to Maker at
its principal office, and shall give written notice to Maker at that office that
Holder is delivering the Note for conversion or recognizing partial prepayment.
 Such notice shall also state the name or names (with address or addresses) in
which the certificate or certificates for shares of Common Stock issuable upon
such conversion shall be issued.  The Note, if  surrendered for conversion shall
be accompanied by proper assignment thereof to the Company or in blank.








7




--------------------------------------------------------------------------------



h.

Notice of Record Date.  In the event of:




(1)

any taking by Maker of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividend or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right, or




(2)

any capital reorganization of Maker, any reclassifica­tion or recapitalization
of the capital stock of Maker, any merger or consolidating of Maker or a
transfer of all or substantially all of the assets of the company to any other
corpora­tion, or any other entity or person, or




(3)

any voluntary or involuntary dissolution, liquidation or winding up of Maker,
then and in each such event Maker shall mail or cause to be mailed to the Holder
a notice specifying  (i) the date on which any such record is to be taken for
the purpose of such dividend, distribution or right and a description of said
dividend, distribution or right, (ii) the date on which any such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding up is expected to become effective and (iii)
the time, if any, that is to be fixed, as to when the holders of record of
common stock (or other securities) shall be entitled to exchange their shares of
common stock (or other securities) for securities or other property deliverable
upon such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, dissolution, liquidation or winding up.  Such notice
shall be mailed at least thirty (30) days prior to the date specified in such
notice on which such action is to be taken.




i.

Continuation of Terms.  Upon any reorganization, consolidation or merger
referred to in this Section 8, the Note shall continue in full force and effect
until conversion by the Holder and the terms hereof shall be applicable to the
shares of stock and other securities and property receivable on the conversion
of any Note after the consummation of such reorganization, consolidation, merger
of any similar event and shall be binding upon the issuer of any such stock or
other securities, including, in the case of any such transfer, the person
acquiring all or substantially all of the properties or assets of Maker whether
or not such person shall have expressly assumed the terms of the Note.




Section 9.

No Impairment.  Except as expressly provided herein, no provision of this Note
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, and interest on, this Note at the time,
place, and rate, and in the coin or currency, herein prescribed.  This Note is a
direct obligation of the Company.




Section 10.

No Rights as a Shareholder.  This Note shall not entitle the Holder to any of
the rights of a stockholder of the Company, including without limitation, the
right to vote, to receive dividends and other distributions, or to receive any
notice of, or to attend, meetings of stockholders or any other proceedings.




Section 11.

No recourse shall be had for the payment of the principal of, or the interest
on, this Note, or for any claim based hereon, or otherwise in respect hereof,
against any incorporator, shareholder, officer or director, as such, past,
present or future, of the Company or any successor corporation, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.




Section 12.

All payments contemplated hereby to be made “in cash” shall be made in
immediately available good funds of United States of America currency by wire
transfer to an account





8




--------------------------------------------------------------------------------

designated in writing by the Holder to the Company (which account may be changed
by notice similarly given).  All payments of cash and each delivery of shares of
Common Stock issuable to the Holder as contemplated hereby shall be made to the
Holder at the address last appearing on the Note Register of the Company as
designated in writing by the Holder from time to time; except that the Holder
can designate, by notice to the Company, a different delivery address for any
one or more specific payments or deliveries.




Section 13.     

The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that such Holder will not offer, sell or otherwise
dispose of this Note or the shares of Common Stock issuable upon conversion
thereof except under circumstances which will not result in a violation of the
Act or any applicable state Blue Sky or foreign laws or similar laws relating to
the sale of securities.




Section 14.   

The Notes will initially be issued in denominations determined by the Company,
but are exchangeable for an equal aggregate principal amount of Notes of
different denominations, as requested by the Holder surrendering the same.  No
service charge will be made for such registration or transfer or exchange.




Section 15.   

The Company shall be entitled to withhold from all payments of principal of, and
interest on, this Note any amounts required to be withheld under the applicable
provisions of the United States income tax laws or other applicable laws at the
time of such payments, and Holder shall execute and deliver all required
documentation in connection therewith.




Section 16

This Note has been issued subject to investment representations of the original
purchaser hereof and may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended (the "Act"), and other applicable state and
foreign securities laws and the terms of the Subscription Agreement.  In the
event of any proposed transfer of this Note, the Company may require, prior to
issuance of a new Note in the name of such other person, that it receive
reasonable transfer documentation that is sufficient to evidence that such
proposed transfer complies with the Act and other applicable state and foreign
securities laws and the terms of the Subscription Agreement.  Prior to due
presentment for transfer of this Note, the Company and any agent of the Company
may treat the person in whose name this Note is duly registered on the Company's
Note Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note be overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.




Section 17.

Mutilated, Lost or Stolen Notes.  If this Note shall be mutilated, lost, stolen
or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, and adequate indemnity, if requested, all reasonably
satisfactory to the Company.




Section 18.

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of Colorado.  Each of the parties consents to the
exclusive jurisdiction of the federal courts whose districts encompass any part
of Boulder, Colorado, or the state courts of the State of Colorado sitting in
Boulder County, Colorado in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non coveniens, to the bringing
of any such proceeding in such jurisdictions. To the extent determined by such
court, the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of this Note.





9




--------------------------------------------------------------------------------




Section 19.

Waiver of Jury Trial; No Other Waivers.    The Company and the Holder hereby
waive the right to a trial by jury in any action, proceeding or counterclaim in
respect of any matter arising out or in connection with this Note.  Any waiver
by the Company or the Holder of a breach of any provision of this Note shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Note.  The failure of the
Company or the Holder to insist upon strict adherence to any term of this Note
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Note.  Any waiver must be in writing.




Section 20.

Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.




Section 21.

Obligations Due on a Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day (or, if such next succeeding Business
Day falls in the next calendar month, the preceding Business Day in the
appropriate calendar month).













IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer duly authorized for such purpose, as of the date first above
indicated.




ATHENA SILVER CORPORATION







By_/s/ John C. Power_______________

John C. Power, President




Accepted this 5th day of May 2015 by the undersigned, thereunto duly authorized,
in accordance with the terms stated herein.




Name of Holder:  Clifford L. Neuman







By:_/s/ Clifford Neuman___________







Tax Identification Number: SS#  ___________________________  











10


